GOLD RESERVE September 22, 2011 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attention: Ms. Lily Dang and Karl Hiller Re: Gold Reserve Inc. Form 10-K for Fiscal Year Ended December 31, 2010 Filed March 23, 2011 Form 10-Q for Fiscal Quarter Ended June 30, 2011 Filed August 12, 2011 File No. 1-31819 Ladies and Gentlemen: Set forth below is the response of Gold Reserve Inc. (the “Company”) to the comments contained in the Staff’s letter dated September 9, 2011, regarding the Company’s 2010 Form 10-K filed on March 23, 2011, and the second fiscal quarter report on Form 10-Q filed on August 12, 2011. For ease of reference, the Staff’s comments have been repeated below in italics with the Company’s response set forth immediately thereafter. Due to the time that has elapsed since the filing of the 2010 Form 10-K on March 23, 2011, and the nature of the comments, we would request that the Company be able to reflect any changes in its next quarterly report on Form 10-Q and/or its next annual filing on Form 10-K, as applicable. Form 10-K for the Fiscal Year Ended December 31, 2010 Financial Statements Note 1 – The Company and Significant Accounting Policies, page 33 Tell us the circumstances under which you began reporting on U.S. domestic forms (i.e. indicate whether you ceased to qualify as a foreign private issuer or began reporting on U.S. domestic forms voluntarily) and submit the analysis that you performed as of the last business day of your second fiscal quarter in 2010 in determining whether you qualified as a foreign private issuer as defined in Exchange Act Rule 3b-4. As an exploration or development stage enterprise reporting on U.S. domestic forms, you should provide the cumulative disclosures prescribed in FASB ASC 915 and Instruction 1 to paragraph (a) of Industry Guide 7, either within your primary financial statements, particularly if U.S. GAAP, or within the GAAP reconciliation prescribed under Item 18 of Form 20-F. 926 West Sprague Avenue, Suite 200 / Spokane, Washington / Telephone (509) 623-1500 / Fax (509) 623-1634 U.S. Domestic Reporter vs. Foreign Private Issuer Relevant guidance- Exchange Act Rule 3b-4 Gold Reserve Inc. is a Canadian entity incorporated in the Yukon Territory, Canada. The Company annually polls its stock transfer agent for information concerning the country of ownership of the outstanding shares of the Company as of the last business day of the Company’s second fiscal quarter, in order to determine its status under Exchange Act Rule 3b-4(c)(1). Based on the Company’s internal review of information on its shareholders as detailed below, the Company concluded that, at the end of the second fiscal quarter of 2010, (a) more than 50% of its outstanding voting securities were directly or indirectly held of record by residents of the United States and (b) the Company also met two of the three conditions under Exchange Act Rule 3b-4(c)(2) (as detailed below). Therefore, the Company determined that it did not qualify as a foreign private issuer any longer and would be required to file as a U.S. domestic reporter. The Company began reporting as such effective January 1, 2011. In 2010, the stock ownership information compiled by our stock transfer agent related to ownership at the end of the second quarter confirmed as follows: Shares held: US Foreign Total By Holder 3,153,745 349,702 3,503,447 By Nominee BroadRidge- Canada 697,888 22,241,563 22,939,451 BroadRidge- US 29,632,324 1,972,941 31,605,265 30,330,212 24,214,504 54,544,716 33,483,957 24,564,206 58,048,163 57.7% 42.3% 100% In addition, (1) the majority of the executive officers and directors of the Company are United States citizens or residents and (2) the business of the Company is administered principally in the United States, so the Company meets two of the three conditions under Exchange Act Rule 3b-4(c)(2) (only one is required). Development Stage Cumulative Disclosure Relevant guidance- FAS 7, Industry Guide 7, FASB ASC In August of 1992, the Company acquired the Brisas property and began its development in 1993. At that time, the Company was devoting substantially all of its efforts to establish a new business, in this case the Brisas Project, the operations of which had not yet commenced. Pursuant to the guidance contained in Statement of Financial Accounting Standards No. 7 (FAS 7), Accounting and Reporting by Development Stage Enterprises, the Company began disclosing such additional cumulative amounts from “inception” as outlined in paragraph 11 of FAS 7. Until December 31, 2009, the Company included such information in the Canadian to U.S. GAAP reconciliation footnote. Page 2 / 6 As a result of the seizure of the Brisas Project by the Venezuelan government, the Company was forced to abandon its development efforts on the project and, in 2009, expensed all capitalized costs associated with its development. Such costs are now a part of the Company’s cumulative retained deficit. The seizure of the Brisas Project for all intents and purposes resulted in the end of the business of developing the Brisas Project. Management considers January 1, 2010, the beginning of the fiscal year immediately after the seizure and subsequent abandonment of the Brisas Project, to be the relevant “inception” date of the Company’s business of acquiring and exploring other mining projects. Given the applicable inception date of January 1, 2010, the required disclosure (ASC 915-225-45-1) is currently contained in the primary financial statements presented and no further disclosure is considered to be required. In future years, the Company expects to include the required inception-to-date disclosure in addition to the primary financial statements. ***** Note 3 – Expropriation of Brisas Project by Venezuela and Related Arbitration, page 35 2. We understand that you recognized an impairment charge of $150.7 million in 2009 for costs which had been capitalized in connection with the Brisas Project when you lost your rights or ability to continue activity on the property. We note that you are seeking $1.98 billion through arbitration as compensation for your loss and disclose that this amount includes the “full market value” of the rights that you previously held to develop the property. We believe additional disclosure is necessary under this heading or within your GAAP reconciliation information at Note 19 to comply with FASB ASC 450-30-50-1. This should include any details of which you are aware which would aid in revealing the likelihood of realization, such as the amounts ascribed to various components of your claim, the material assumptions underlying your estimate of market value of the property rights, and any information that you have regarding the practices and policies of Venezuelan authorities applied in resolving claims such as yours. Relevant guidance- FASB 450-30-50- The Company proposes to include the following revised disclosure in its next periodic filing (underlined text indicates additions/revisions to current disclosure): “3. Expropriation of Brisas Project by Venezuela and Related Arbitration: From 1992 to 2008 we focused substantially all of our management and financial resources on the development of the Brisas gold and copper project located in the Kilometre 88 mining district of the State of Bolivar in south-eastern Venezuela. After approval of the Brisas operating plan by the Ministry of Mines and the
